DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on September 23, 2022 have been entered. Accordingly, claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amorese (US 4601583 A) in view of Dehuff (US 2457533 A).
As per claim 1, Amorese discloses a blade assembly (see at least figures 3-4c), comprising: a central support hub (19 and 21 combined) having an upper end and a lower end (as shown in at least figure 3); at least one blade (27) extending outward from a circumferential surface of the central support hub (as shown in at least figure 3); a connector (23) located at the upper end of the central support hub (see at least figure 2), the connector having a first open end (upper end of 19) and a second open end (bottom end of 21), the connector (23) being configured to cooperate with a power shaft (15); and an undercut (formed by 31 and 33 combined) extending at least partially around a circumference of the central support hub (as shown in at least figure 2); wherein the undercut (formed by 31 and 33 combined) includes an engagement surface (e.g. the angled or curved surface) that extends from the circumferential surface (see figure 2) of the central support hub (19 and 21), the engagement surface configured to1 (e.g. capable of) cooperate with a portion of a retaining component (at the space formed by 31 and 32). 
However, Amorese may not explicitly disclose the second end being closed.
On the other hand,  Dehuff, directed to a mixer, discloses a second end (abutting end) of a central support hub (upper hub of 72 where the shaft is inserted; see figure 1) that is closed (as evidenced by the abutment of the shaft against 72).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
As per (1),  Amorese teaches a support hub with both ends being open (as evidenced by figure 1). One of ordinary skill in the art would recognize that said configuration would allow the hub to freely translate along the shaft (11). On the other hand, Dehuff teaches a support hub (hub of 72) with a first open end (upper end) and a second closed end (end that abuts the shaft inside the hub). This configuration, in contrast to the configuration of Amorese, would prevent the free translation of the hub along the shaft. As per (2), based on the above findings, one of ordinary skill in the art would comprehend that there are only a finite number of solutions for the ends of the hub: A) both ends of the hub are open (as in Amorese), B) one end of the hub is open while the other end is closed (as in Dehuff), or C) both ends of the hub are closed. As per (3), changing the configurations of the hub so as to have open or closed ends can be done without changing the principles of operation of the system. Namely, having the ends be either opened or closed would not prevent the system from mixing or blending products. As per (4), having two open ends could allow the addition or removal of additional hubs and blades, as needed. Having two closed ends could be done in order to permanently fix and secure the support hub and blades to the shaft. Lastly, having one open end would preclude the support hub from shifting positions while in use, while also allowing the replacement of the hub. In other words, one of ordinary skill in the art would recognize the benefits of choosing a specific structural configuration, from the above limited number of solutions, in order to satisfy a desired application for the system, without yielding unpredictable results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Amorese and to have modified them with the teachings of Dehuff, by having the second end of the hub be closed, in order to prevent an undesired movement or shifting of the blades during operation, as a matter of selecting from a finite number of predictable solutions for a particular result or application.
As per claim 2, Amorese discloses wherein the at least one blade (27) includes two mixing2 blades (see figures 4a-4c).  
As per claim 3, Amorese discloses wherein the at least one blade (27) includes two cutting3 blades (see figures 4a-4c).  
As per claim 4, Amorese discloses wherein the at least one blade (27) includes two mixing blades and two cutting blades (see figures 4a-4c); 
wherein the two mixing blades (e.g. horizontal blades of figure 4a) extend outwards from the circumferential surface of the central support hub (19 and 21) in opposite directions from each other (as evidenced by figure 4a); and 
wherein the two mixing blades (e.g. diagonal blades of figure 4a) extend outwards from the circumferential surface of the central support hub (19 and 21) in opposite directions from each other (as evidenced by figure 4a).  
As per claim 5, Amorese discloses wherein the two mixing blades (e.g. horizontal blades in figure 5a) are positioned at approximately a right angle (as suggested by figure 5a) relative to the two cutting blades (e.g. vertical blades in figure 5a).  
As per claim 6, Amorese discloses wherein the central support hub (19 and 21) is generally cylindrical (evident from at least figure 2).  
As per claim 12, Amorese discloses the assembly further comprising an angled ledge (upper curved ledge) located at the upper end of the central support hub (19 and 21), the angled ledge extending about at least a portion of an outer perimeter of the central support hub (as shown in figure 2).
As per claim 13, Amorese may not explicitly disclose wherein the engagement surface is positioned closer to the lower end of the central support hub than the angled ledge.  
However, one of ordinary skill in the art would recognize that Amorese at least suggests the engagement surface being positioned equidistant from both ends of the support hub (see figures 1 and 2).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), Amorese teaches a joint support hub (19 and 21) that holds blades together (see figures 3-5a). Amorese also teaches multiple configurations and/or shapes for the support hubs and blades (as shown in figures 4a-5a). The embodiments specifically show a symmetry (i.e. the equidistance) between the upper and lower halves of the support hub. As per (2), in light of the above, one of ordinary skill in the art would recognize that there are only three possible solutions for the position of the engagement surface relative to the angled ledge and lower end of the support hub, as follows: A) the engagement surface is equidistant from the lower end and the angled ledge, B) the engagement surface is closer to the lower edge than to the angled ledge, or C) the engagement surface is further from the lower edge than from the angled ledge. As per (3), Amorese is within the same field of endeavor as the claimed invention (i.e. mixing blades). Further, Amorese discloses multiple embodiments with different blade and hub configurations. Thus, one of ordinary skill in the art would recognize that the teachings of the prior art can be modified without yielding unpredictable results. As per (4), one of ordinary skill in the art would recognize that trying any of the aforementioned finite solutions can be done as a matter of optimizing the mixing characteristics of the assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Amorese, and to have modified them by having the engagement surface be positioned closer to the lower end of the central support hub than the angled ledge, as a matter of trying a finite number of solutions, in order to optimize the mixing characteristics of the assembly, without yielding unpredictable results.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Amorese (US 4601583 A) as modified by Dehuff (US 2457533 A), and further in view of Davidian et al. (US 20120144676 A1), herein Davidian.
As per claim 7, Amorese discloses wherein the at least one blade (27) includes a first cutting blade and a second cutting blade (see at least figure 4a).
However, Amorese may not explicitly disclose wherein the first cutting blade includes a first groove located at a first distance from the central axis, the first groove defining a first length.  
On the other hand, Davidian, directed to a blade assembly, discloses wherein the first cutting blade (38) includes a first groove (any groove of 44, 46) located at a first distance from the central axis (“A”), the first groove defining a first length (as shown in at least figure 3).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.4 
As per (1), Davidian suggests using different blade grooves for different cutting applications (see paragraph 19). In other words, Davidian appears to recognize that different blade profiles can be used for different applications, as a matter of optimization. As per (2), one of ordinary skill in the art would recognize that since the prior art of Davidian has successfully implemented its own teachings with regards to the grooves on the blade, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Amorese. Said reasonable expectation of success is apparent from the fact that both Amorese and Davidian are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. cutting blade assemblies). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Amorese may be significantly improved by incorporating the prior art teachings of Davidian, since the teachings of Davidian serve to complement the teachings of Amorese by virtue of suggesting different blade profiles for different cutting applications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Amorese and to have modified them with the teachings of Davidian, by having the first cutting blade include a first groove located at a first distance from the central axis, the first groove defining a first length, in order to provide an adequate blade profile for a particular cutting application, as similarly suggested by Davidian, without yielding unpredictable results.
As per claim 8, Amorese as modified discloses wherein the second cutting blade (40 of Davidian) includes a second groove (any groove formed by 48, 50 of Davidian) located at a second distance from the central axis (“A” of Davidian), the second groove defining a second length (as shown in figures 2 and 3 of Davidian).  
As per claim 9, Amorese as modified discloses wherein the first length of the first groove (44, 46 of Davidian) is greater than (as evidenced by at least figure 2 of Davidian) the second length of the second groove (48, 50 of Davidian).  


Response to Arguments
Applicant's arguments filed on September 23, 2022 (“the Remarks”) have been fully considered but they are not persuasive. Applicant first argues that claim 1 is no longer anticipated by Amorese, because the connector does not have a second closed end.5 Applicant then argues that Amorese does not teach a V-shaped groove on a bottom surface of the central support hub as claimed in claim 14.6 The arguments regarding claim 14 are considered persuasive and the rejection thereof has been withdrawn, however, the arguments regarding claim 1 are considered unpersuasive for the following reasons.
First, it should be noted that the amendments to claim 1 have required further search and/or consideration, which resulted in a new grounds of rejection for claim 1. The new grounds of rejection relies on an obviousness analysis, as opposed to an anticipatory analysis as argued by applicant. Therefore, Applicant’s arguments regarding claim 1 are considered moot. 
Regarding claim 14, Applicant persuasively argues that the prior art does not reasonably disclose, teach or suggest that the bottom shape/geometry of the support hub in Amorese is not analogous to a V-shaped groove on a bottom surface as currently claimed. Therefore, the rejection(s) of claims 14-20 have been withdrawn.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 14-20 are allowed for the reasons outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. MPEP § 2114 (II).
        2 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. MPEP § 2114 (II).
        3 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. MPEP § 2114 (II).
        4 See MPEP § 2143.
        5 See page 6 of the Remarks.
        6 See page 7, id.